DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14;  are rejected under 35 U.S.C. 103 as being unpatentable over SKLADMAN et al., Pub. No.: US 20190315462 A1 in view of NAGAI, JP 2018070013.

Regarding claims 1, 8, and 10-11; SKLADMAN et al. discloses an unmanned flight equipment, an alarm device configured to be held on an aerial vehicle that is capable of flying in an unmanned manner & an aerial vehicle capable of flying in an unmanned manner & an alarm device release apparatus mountable to an aerial vehicle that is capable of flying in an unmanned manner, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
an aerial vehicle capable of flying in an unmanned manner ([0066] The term “DESASS” refers to a Deployable Emergency Situation Awareness Support System device or “deployable device” which is described herein. DESASS can be used in any appropriate carrier vehicle (e.g. aircraft, marine vehicle, submarine, etc.), and is not limited to a flight  recorder dedicated for aircrafts. According to one example, DESASS can be configured as a detachable unmanned aerial vehicle (UAV) stored onboard the carrier vehicle that is capable of being readily ejected from the carrier vehicle. In some examples, DESASS can be configured as another type of appropriate unmanned vehicle (U.V), including, for example, an unmanned marine vehicle stored onboard a marine vessel (e.g. ship), or an unmanned submarine vehicle stored onboard a submarine.); 
an abnormality recognition part ([0067] In the following description the term “situation awareness data” should be broadly construed to include any information pertaining to conditions of the aircraft or DESASS and environmental conditions around the aircraft or the DESASS.”& [0099] This data gathering procedure can be initiated and performed during a normal flight mode of aircraft 103 (i.e. during normal operation, not an emergency situation) and can be executed for example by a data gathering module of emergency control unit 310. The recorded situation awareness data can be constantly updated based on real-time aircraft situation data. For example, the situation awareness data can be updated at predetermined intervals of time. &); configured 
to receive a signal during an unmanned flight of the aerial vehicle, and recognize from the received signal, an abnormal situation in which a determination is made that it is difficult for the aerial vehicle to continue the unmanned flight ([0114] “failure of aircraft 103 to comply with the flight plan (a flight path separation from the planned route as a result of aircraft 103 going significantly off course while taking into account reasonable course alteration such as weather related diversions or diverting to an alternate landing field as coordinated together with ATC), airspeed bleed, an abrupt maneuver, a critical in-flight system malfunction ..., activation of an Enhanced Ground Proximity Warning System (EGPWS), or activation of Terrain Awareness and Warning System (TAWS).& [0117] “The decision to eject DESASS 101 can be made in various situations” & [0118] “in other cases DESASS 101 can receive an ejection request generated by an authorized external source (e.g. ATC or the company running a specific air vehicle). & [0119] For example, if aircraft 103 becomes unresponsive or takes an unauthorized diversion from its planned route or altitude the company running aircraft 103 can generate and transmit an ejection request signal towards the aircraft 103 carrying DESASS 101 for deploying its onboard DESASS 101. & [0156] The release module of emergency control unit 310 can generate a signal instructing a release mechanism 387 to activate release of DESASS 101 when one or more of these predefined release conditions are detected. As mentioned above, any type of suitable release mechanism 387 can be used to detach DESASS 101 from tow cable 109.) and 
an alarm device held on the aerial vehicle and configured to be, based on recognition of the abnormal situation by the abnormality recognition part, detached from the aerial vehicle ([0209] “DESASS 101 can operate in addition to or instead of a conventional black box of aircraft 103. As an example, aircraft systems 251 can include emergency instruments, display units, or an Engine-Indicating and Crew-Alerting System (EICAS).” & [0214] “The determined/detected emergency condition and/or release condition can cause a module of the emergency control unit 310 to generate a signal, e.g., an ejection and/or release request, as described below. The generated signal can cause the ejection and/or release of DESASS 101.” & [0119] For example, if aircraft 103 becomes unresponsive or takes an unauthorized diversion from its planned route or altitude the company running aircraft 103 can generate and transmit an ejection request signal towards the aircraft 103 carrying DESASS 101 for deploying its onboard DESASS 101” & [0140] DESASS 101 can function as an independent situation awareness data sensing system. DESASS 101 can provide information that is obtained externally from the internal systems of aircraft 103. Situation awareness data can be independently sampled and transformed into avionics signals within the towed DESASS 101. The situation awareness data can be transmitted back to the aircraft avionics system or to a separate dedicated system or monitor onboard aircraft 103. Optionally, if the internal systems of aircraft 103 malfunctions, a swift deployment of DESASS 101 in tow phase can serve as an independent source of critical situation awareness data such as air data, navigation data and external situational data for the pilot.), 
the alarm device being configured to, based on being detached from the aerial vehicle, descend prior to the aerial vehicle ([0203] Notably, operations (601) and (611) are given as examples of initiating the collection and transmission of situation awareness data. Alternatively, the initiation can occur during other phases. In any case, the collection and transmission of situation awareness data can be performed continuously or periodically at any appropriate time (e.g. before or after ejection, before or after release, before or after landing, etc.) while DESASS 101 is in any one of the various phases of operation. For example, DESASS 101 can be configured to collect and/or transmit situation awareness data after landing while in a rest phase as illustrated in FIG. 20. For example, while in rest phase DESASS 101 can continue to capture images of the surroundings of DESASS 101. & [0204] DESASS 101 can also include an emergency beacon or other transmitter that transmits the location of DESASS 101 before or after landing. The emergency beacon can assist in locating DESASS 101.). 
SKLADMAN et al. is not explicit on “activate an alarm mechanism to output warning of abnormality to a neighborhood”. However, NAGAI HIROSHI, JP 2018070013 A, teaches UNMANNED AIRCRAFT CONTROLLING SYSTEM, CONTROLLING METHOD AND PROGRAM THEREOF and discloses, and
activate an alarm mechanism to output warning of abnormality to a neighborhood ( FIG. 4 is a diagram illustrating an example of a functional configuration of the unmanned aerial vehicle control system. ... The unmanned aircraft control system has functions of an abnormality detection unit 411, an unmanned aircraft shooting control unit 412, a fall point acquisition unit 413, an alert output unit 414, an unmanned aircraft control unit 415, a parachute detection unit 416, and a cable pulling unit 417. ... The alert output unit 414 performs control to determine and output an alert corresponding to the falling point acquired by the falling point acquisition unit 413. If you fall into a dangerous area, you will be warned with a loud sound, and if you fall into a mountainous area, the lights will turn on (blink) prominently so that you can easily collect them later. ... In addition, the alert type 1111 can be set as a type of alert, such as a warning sound by sound, a warning light by light, and music....It is also possible to set a combination of alert types and levels. In the level 1 area, it is also possible to notify a plurality of alerts such as a high warning sound and a red warning light. As a result, it is possible to alert a person who is at a falling point with a high volume, or to make the warning light stand out and make it stand out when collecting the unmanned aircraft later.).
NAGAI teaches that these features are useful in order to  provide an unmanned aircraft control system with functions of an abnormality detection unit 411, an unmanned aircraft shooting control unit 412, a fall point acquisition unit 413, an alert output unit 414, an unmanned aircraft control unit 415, a parachute detection unit 416, and a cable pulling unit 417; to determine and output an alert corresponding to the falling point acquired by the falling point acquisition unit 413.

Regarding claim 2, SKLADMAN et al. discloses the unmanned flight equipment according to claim 1, wherein the alarm device includes a parachute ([0198] FIG. 19 is a schematic illustration of DESASS 101 in a safe recovery phase. In safe recovery phase DESASS 101 can perform operations to allow DESASS 101 to be recovered. For example, DESASS 101 can deploy parachute 119 from recovery parachute housing 383 to enable safe descent of DESASS 101 from the air.).

Regarding claim 3, SKLADMAN et al. discloses the unmanned flight equipment according to claim 2, wherein the alarm device further includes a fall controller that is configured to deploy the parachute at a predetermined altitude ([0223] Operation control unit 350 can be configured to control various devices such as: antenna 111, wings 115, propeller 117, parachute 119, flotation device 121, rudder 361, flaps 363, wheels 365, engine 367 (e.g. an electric motor), emergency beacon 375 (e.g. an underwater locator beacon), landing gear 377 and others 379 (e.g. ailerons, elevators, etc.). Landing can be determined with the help of navigation assisting devices such as a GPS receiver 303 and altitude measurement instrument 305 operating on DESASS 101. Landing can be performed automatically using a landing mechanism including a landing system, landing skids, an airbag, landing gear 377 and/or wheels 365 for landing DESASS 101 on the ground. A landing control unit can be operatively connected to the landing mechanism. The control unit is configured to detect one or more landing conditions and generate a landing request and/or instructions to activate the landing mechanism for landing DESASS 101.).

Regarding claim 4, SKLADMAN et al. discloses the unmanned flight equipment according to claim 3, wherein the fall controller is configured to acquire an altitude at which the alarm device is detached from the aerial vehicle ([0156] The release module of emergency control unit 310 can generate a signal instructing a release mechanism 387 to activate release of DESASS 101 when one or more of these predefined release conditions are detected. As mentioned above, any type of suitable release mechanism 387 can be used to detach DESASS 101 from tow cable 109. & [0157] In some examples the pilot or crew can be allowed to eject DESASS 101 into deployment phase but are not given the capability to release DESASS 101 from the tow cable. In some examples the pilot or crew can also be restricted from manually ejecting DESASS 101 into deployment phase. For example, the restriction can be based on certain conditions or thresholds, such as the altitude of aircraft 103. For example, the crew can be restricted from releasing DESASS 101 while aircraft 103 is below the minimum safe DESASS ejection altitude, e.g. during normal takeoff and landing procedures.).

Regarding claim 5, SKLADMAN et al. discloses the unmanned flight equipment according to claim 2, wherein the alarm device further includes a fall controller that is configured to deploy the parachute when a predetermined period of time elapses from a moment of detachment of the alarm device from the aerial vehicle ([0110] “Executing a deployment phase can include responding (603) to an ejection request, ejecting (605) the deployable device, and controlling (607) the ejection of the deployable device. Controlling the ejection of the deployable device can include controlling the uncoiling of a length of tow cable. & [0152] “Release conditions can be based, for example, on indications that aircraft 103 is going to stop flying and crash within a certain period of time.” & [0153] Release can occur automatically based on a decision made by the emergency control unit in response to a received or calculated release condition. For example, if it is determined by the emergency control unit that aircraft 103 is going to crash within a certain period, then a release request signal can be generated for causing a release mechanism 387 to release DESASS 101 from being towed. & [0198] “In safe recovery phase DESASS 101 can perform operations to allow DESASS 101 to be recovered. For example, DESASS 101 can deploy parachute 119 from recovery parachute housing 383 to enable safe descent of DESASS 101 from the air. & [0199] As an example, DESASS 101 can include a landing mechanism configured to land DESASS 101, For example, the landing mechanism can include parachute 119 to assist in the landing, floatation device 121 to help prevent DESASS 101 from sinking, and/or a fully or partially autonomous landing system for landing DESASS 101 on a surface. For example, the landing system can control the operation of an airbag, landing skids, a landing gear and/or wheels.).

Regarding claims 6 SKLADMAN et al. discloses the unmanned flight equipment according to claim 1.
SKLADMAN et al. is not explicit on “the alarm device to emit sound, light, and/or smoke”. However, NAGAI HIROSHI, JP 2018070013 A, teaches UNMANNED AIRCRAFT CONTROLLING SYSTEM, CONTROLLING METHOD AND PROGRAM THEREOF and discloses, 
wherein the alarm device is configured to emit sound, light, and/or smoke (Page 12 para. 7-8 : In addition, the alert type 1111 can be set as a type of alert, such as a warning sound by sound, a warning light by light, and music. & “it is also possible to notify a plurality of alerts such as a high warning sound and a red warning light.” As a result, it is possible to alert a person who is at a falling point with a high volume, or to make the warning light stand out and make it stand out when collecting the unmanned aircraft later.).
NAGAI teaches that these features are useful in order to  provide an unmanned aircraft control system with functions of an abnormality detection unit 411, an unmanned aircraft shooting control unit 412, a fall point acquisition unit 413, an alert output unit 414, an unmanned aircraft control unit 415, a parachute detection unit 416, and a cable pulling unit 417; to determine and output an alert corresponding to the falling point acquired by the falling point acquisition unit 413.

Regarding claim 7 SKLADMAN et al. discloses the unmanned flight equipment according to claim 1, wherein the aerial vehicle further includes a parachute to be deployed when the aerial vehicle is falling ([0089] DESASS 101 includes a body 102 providing mechanical support and housing various devices and components including for example: ..., recovery parachute housing 383, ... & [0090] “Recovery parachute housing 383 can house a stored parachute 119.” &  [0198] FIG. 19 is a schematic illustration of DESASS 101 in a safe recovery phase. ... DESASS 101 can deploy parachute 119 from recovery parachute housing 383 to enable safe descent of DESASS 101 from the air.). & [0199] “the landing mechanism can include parachute 119 to assist in the landing”)

Regarding claim 9, SKLADMAN et al. discloses the alarm device according to claim 8, further comprising: a mounting part attachable to and detachable from the aerial vehicle, wherein the mounting part is detached when the abnormality recognition part recognizes the abnormal situation ([0091] DESASS 101 can be removably mounted onboard a carrier vehicle. Body 102 can have, for example, a tubular fuselage that is easily stored in a canister inside a compartment of the carrier vehicle. In some examples, body 102 of DESASS 101 has a rigid structure built to withstand being towed at high speeds. & [0208] Emergency control unit 310 is suitably mounted on DESASS 101 and is operatively connectable to various devices and subsystems of aircraft 103 e.g. aircraft systems 251, aircraft data-repository or memory 253, aircraft black box flight data recorder (FDR) 255, aircraft black box cockpit voice recorder (CLLR) 257, a display unit or monitor 259 located in the cockpit or cabin onboard aircraft 103, a homing beacon 261, and an interface port 501.).

Regarding claim 12; SKLADMAN et al. discloses the unmanned flight equipment according to claim 1, wherein the abnormality recognition part is configured to receive the signal from an external device, which is used for remotely operating the unmanned flight equipment ([0084] An ejection request can be an internal request generated in response to detection of one or more emergency conditions, e.g., related to the carrier vehicle, or an external request generated by an external source, e.g., the crew, the aircraft's company, Air Traffic Control (ATC), another vehicle, etc. A release request can be an internal request generated in response to detection of one or more release conditions, e.g., related to the carrier vehicle, or an external request generated by an external source”).

Regarding claims 13-14; SKLADMAN et al. discloses the unmanned flight equipment according to claim 1, wherein the abnormality recognition part is configured
(claim 13) to receive the signal from an aerial vehicle controller, which is included in the aerial vehicle and configured to control the unmanned flight of the aerial vehicle, the signal including information of a remaining battery level of the aerial vehicle,
(claim 14) to recognize the abnormal situation based on a battery level being lower than a battery level required for making an emergency landing of the aerial vehicle ([0214] “Data gathering module 321 can be operatively connected to the various sensors and/or units from which, or by which, the information is gathered. The gathered situation awareness data can be displayed for example on a dedicated display unit or monitor 259 of aircraft 103. The gathered situation awareness data can be based, inter alia, on information received from the various onboard devices and input interfaces of aircraft 103 or systems of DESASS 101. For example, current residual fuel level from fuel level indicator 307, residual power from power source 309 (e.g. a battery, which can be solar powered), current position from GPS 303, altitude from altitude measurement instrument 305, and airspeed velocity from air-data sensor 301. Based on this information, additional relevant data can be determined such as an emergency condition and/or release condition. The determined emergency condition and/or release condition can affect operation of DESASS 101. The determined/detected emergency condition and/or release condition can cause a module of the emergency control unit 310 to generate a signal, e.g., an ejection and/or release request, as described below. The generated signal can cause the ejection and/or release of DESASS 101.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TYTUS WOJTARA, JP2018095051A, UNMANNED AIRCRAFT,
Nagai; Makoto et al., US20210107643A1, AERIAL VEHICLE AND CONTROL ...,
WOODMAN, N D et al., CN107531322A, Air Capture Platform,
BUBLITSKY R et al., WO2018002928A1, Deployable Device for Collecting Situation Awareness Data of Carrier Vehicle, 
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665


/DONALD J WALLACE/Primary Examiner, Art Unit 3665